UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-4031



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


STANLEY LOCKHART,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-99-63-V)


Submitted:   August 15, 2000                 Decided:   October 22, 2001


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, D. Scott Broyles, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Lockhart pled guilty to one count of possession with

intent to distribute a quantity of cocaine base in violation of 21

U.S.C.A. § 841(a)(1) (West 1999).     On appeal, Lockhart contends

that the district court erred by accepting his guilty plea in light

of evidence that he was incompetent to plead guilty.    Finding no

reversible error, we affirm.*   The record offers no evidence that

Lockhart was incompetent; his failure to provide assistance to

authorities in anticipation of a sentence reduction is not, in

itself, evidence of competence.   The district court complied with

Federal Rule of Criminal Procedure 11 in conducting the plea collo-

quy, and was not under any obligation to make further inquiries as

to Lockhart’s competence to plead guilty.

     Accordingly, we affirm the conviction and sentence.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




     *
      We have considered the affect of Apprendi v. New Jersey, 530
U.S. 466 (2000), and find that, because Lockhart received a
sentence of imprisonment and term of supervised release that did
not exceed the statutory maximums set out in 21 U.S.C.A.
§ 841(b)(1)(C) (West 1999), no plain error occurred. See United
States v. Promise, 255 F.3d 150 (4th Cir. 2001) (en banc); United
States v. Angle, 254 F.3d 514 (4th Cir. 2001) (en banc).


                                  2